UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): September 29, 2009 SAKS INCORPORATED Tennessee 1-13113 62-0331040 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 12 East 49 th Street, New York, New York 10017 (212) 940-5305 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Proposed Common Stock Offering On September 29, 2009, Saks Incorporated issued a press release announcing that it intends to offer $100 million in shares of its common stock in an underwritten public offering. A copy of the press release is filed herewith as Exhibit 99.1 . Item 9.01. Financial Statements and Exhibits. (d) Exhibits. See Exhibit Index immediately following signature page to this Current Report on Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 29, 2009 SAKS INCORPORATED By: /s/ Kevin G. Wills Name: Kevin G. Wills Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release of Saks Incorporated dated September 29, 2009 (furnished only)
